Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161342                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Megan K. Cavanagh
            Plaintiff-Appellee,                                                                         Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161342
                                                                    COA: 351195
                                                                    Berrien CC: 2009-015174-FC
  JONATHAN CASTILLO,
           Defendant-Appellant.

  _____________________________________/

         By order of February 12, 2021, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 10, 2020 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 23, 2021
           t0616
                                                                               Clerk